No. 04-02-00365-CV
WACKENHUT CORRECTIONS CORPORATION,
Appellant
v.
BEXAR APPRAISAL DISTRICT,
Appellee
From the 131st Judicial District Court, Bexar County, Texas
Trial Court No. 99-CI-15454
Honorable Frank Montalvo, Judge Presiding (1)
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Catherine Stone, Justice
		Paul W. Green, Justice
Delivered and Filed:	November 27, 2002
DISMISSED
	Appellant has filed a motion to dismiss this appeal.  The motion contains a certificate of
service to appellee, which has not opposed the motion.  Therefore, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(2).  Costs of the appeal are taxed against appellant.
							PER CURIAM
DO NOT PUBLISH

1. The Honorable Frank Montalvo rendered the final judgment in the underlying lawsuit.  The Honorable Phylis
J. Speedlin signed a corrected final judgment.